Citation Nr: 0844779	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  04-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of low 
back injury, status post laminectomy, currently rated as 40 
percent disabling.

2.  Entitlement to an effective date earlier than September 
3, 2002 for the assignment of a 40 percent rating for 
residuals of low back injury, status post laminectomy, 
including the issue of whether a September 1993 rating 
decision was clearly and unmistakably erroneous in not 
assigning a rating in excess of 10 percent.

3.  Whether there was clear and unmistakable error in the 
rating decision of September 1993 denying service connection 
for right median nerve paralysis, to include carpal tunnel 
syndrome, and, if not, whether new and material evidence has 
been submitted to reopen such claim.

4.  Whether there was clear and unmistakable error in the 
rating decision of September 1993 denying service connection 
for tendonitis and separation of the right shoulder, and, if 
not, whether new and material evidence has been submitted to 
reopen such claim.

5.  Entitlement to service connection for headaches, to 
include as secondary to right shoulder separation.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
December 1984.  He then served from December 1984 to April 
1992 in the Navy Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, and a December 2003 Decision Review Officer 
rating decision from the RO in Detroit, Michigan.  The case 
was remanded by the Board for additional development in 
October 2006 and is now ready for appellate review. 

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to right median 
nerve paralysis and a right shoulder disorder and entitlement 
to service connection for headaches will be addressed in the 
REMAND portion of the decision and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service connected back disability is currently 
manifested by a spasm, paravertebral tenderness, and 
limitation of motion to 10 degrees of extension, 35 degrees 
of flexion, 10 degrees of right and left lateral flexion and 
0 degrees of right and left rotation.  

2.  Pronounced disability due to intervertebral disc syndrome 
is not demonstrated, and the preponderance of the evidence 
does not show neurological deficits.  

3.  Unfavorable ankylosis of the entire thoracolumbar spine 
is not demonstrated and  acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician are not shown.   

4.  The denial of a rating in excess of 10 percent for 
residuals of low back injury, status post laminectomy and 
claims for service connection for right median nerve 
paralysis and tendonitis and separation of the right shoulder 
by the September 1993 rating decision did not involve 
incorrect application of the statutory or regulatory 
provisions extant at the time and was the product of a 
reasonable exercise of rating judgment given the relevant 
facts known at the time of this decision; a review of the 
evidence before the RO at the time of this rating decision 
does not compel the conclusion that reasonable minds could 
only agree that entitlement to a rating in  excess of 10 
percent for residuals of low back injury and service 
connection for median nerve paralysis and tendonitis and 
separation of the right shoulder was warranted on the basis 
of such evidence. 

5.  It was not factually ascertainable from any evidence 
dated or received prior to September 3, 2002, that the 
criteria for a 40 percent rating for residuals of low back 
injury, status post laminectomy, were met. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of low back injury, status post laminectomy, are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 
(2001); 38 C.F.R. § 4.71a DCs 5235-5243 (2008).    

2.  The September 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993). 

3.  Clear and unmistakable error was not committed in the 
September 1993 rating decision.  38 C.F.R. § 3.105(a) (2008).  

4.  The criteria for an earlier effective date than September 
3, 2002, for the assignment of a 40 percent rating for 
residuals of low back injury, status post laminectomy are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, letters dated in November 2002 in January 2008 
provided some notice to the claimant concerning the 
information necessary to substantiate the claims at issue.  
He was informed of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

As this case involves a claim for an increased rating, 
additional notice is required under section 5103(a).  Such 
notice must meet the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life;

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect of that worsening has on the 
claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary 
must provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life;

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of 
the Vazquez-Flores test have either been met or that any 
error is not prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such, it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

As noted above, the RO sent the veteran a letter in January 
2008 concerning these claims.  This letter requested that the 
veteran provide evidence describing how his back disability 
had worsened.  In addition, while the veteran is not 
currently employed, the veteran was questioned at an April 
2008 VA examination about the effect that his back disability 
had on the worsening of his daily life.  The Board finds that 
the notice given, the questions directly asked and the 
responses provided by the veteran show that he knew that the 
evidence needed to show that his back disability had worsened 
and what impact that had on his life.  As the Board finds the 
veteran had actual knowledge of this requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.

As for the information contemplated by the second and third 
elements, this information was substantially, if not 
completely, provided to the veteran in the June 2003 and 
December 2003 rating decisions and the January 2004 statement 
of the case.  The veteran was specifically notified in these 
actions of rating criteria pertinent to the veteran's service 
connected back disability, and the January 2004 statement of 
the case noted that the VA's Rating Schedule is used for 
evaluating the degree of disabilities in claims for 
disability compensation, and that the provisions therein 
represent as far as could be practically determined the 
average impairment in earning capacity resulting from the 
disability in question.  As discussed below, the pertinent 
diagnostic codes in this case consider information obtained 
from physical examinations, including range of motion tests.  
The veteran underwent a VA examination of the back in April 
2008 specifically for the purpose of soliciting this type of 
information so that his back disability could be properly 
evaluated.  Therefore, the Board finds that the second and 
third elements of Vazquez-Flores notice have been satisfied.

As to the fourth element, the January 2008 letter did provide 
notice of the types of evidence, both medical and lay, that 
could be submitted in support of his claims.  In this letter, 
this information was provided in the context of evidence 
needed that may affect how a disability rating is assigned.  
The Board finds that the fourth element of Vazquez-Flores is 
thus satisfied.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The United States 
Court of Appeals for the Federal Circuit held that a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), such as was promulgated in the instant case in 
August 2008, can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, No. 2007-
7130 (Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In any 
event, the Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of her claims, and found that the error was 
harmless, as the Board has done in this case.)

Finally with respect to the claim for an earlier effective 
date for the assignment of a 40 percent rating for the 
service connected back disability and the clear and 
unmistakable error (hereinafter CUE) claims on appeal, the 
resolution of these claims will be determined from an 
analysis of the evidence contained in the claims folder.  No 
additional development could alter the evidentiary or 
procedural posture with respect to these aspects of the 
appeal.  In the absence of potential additional evidence, no 
notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant].  Moreover, it has been held that "there is 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."   See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001).  As such and in 
short, the Board concludes that the veteran has received 
appropriate notice pursuant to the VCAA with respect to all 
of the claims on appeal.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records, to include the original 
service medical records as requested by the Board in its 
October 2006 remand, and has made reasonable efforts to 
obtain relevant post-service records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private VA 
treatment records, and the veteran's own statements he 
presented.  The veteran was also afforded the VA examination 
in April 2008 to determine the severity of his service 
connected back disability requested by the Board in its 
October 2006 remand, and the reports from this examination, 
in conjunction with the other medical evidence of record, 
contain the necessary information to determine the proper 
rating to be assigned for the service-connected back 
disorder.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

A.  Increased Rating for the Service Connected Back 
Disability

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).
 
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Traumatic arthritis is rated as for 
degenerative arthritis.  38 C.F.R. § 4.71, DC 5010.   

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
23, 2002, and September 26, 2003.  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); 
see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The RO addressed the veteran's claim for an increased rating 
for his service-connected back disability under both the old 
criteria and the current regulations.  (See January 2004 
Statement of the Case and August 2008 Supplemental Statement 
of the Case).  Therefore, there is no prejudice to the 
veteran for the Board to apply the regulatory revisions in 
the adjudication below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Prior to the regulatory changes referenced above, 38 C.F.R. 
4.71a, DC 5293 (2001), provided for a 40 percent rating for 
intervertebral disc syndrome for severe disability, with 
recurring attacks and intermittent relief.  A 60 percent 
disability rating was warranted if the syndrome was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  The only other diagnostic codes 
pertaining to the rating of spine disabilities prior to the 
regulatory changes providing for a rating in excess of 40 
percent required residuals of a vertebral fracture requiring 
a neck brace (DC 5285) or ankylosis (DCs 5286, 5289).  

Under the criteria for rating spine disabilities effective 
since the regulatory changes codified at 38 C.F.R. § 4.71, 
DCs 5235-5243 (2008), a rating in excess of 40 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the previous 12 months.  For purposes of evaluations under 
the revised criteria for rating intervertebral disc syndrome, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5243 (2008), Note 1.   

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id. at Note (2).

Summarizing the pertinent facts with the above criteria in 
mind, the veteran sustained an injury to the back during a 
physical fitness exercise in service in June 1985.  
Diagnostic impressions during service included sacroileitus 
and left iliolumbar strain, rule-out L4 or L5 disc bulge.  An 
x-ray conducted during service in September 1985 showed 
evidence of possible light narrowing at L5-S1.  

Following separation from active duty, the veteran underwent 
a lumbar laminectomy at L4 with removal of a ruptured disc.  
A VA examination in April 1993 demonstrated motion in the 
lumbar spine to 125 degrees of forward flexion, 25 degrees of 
backward extension, 40 degrees of left lateral flexion, 35 
degrees of right lateral flexion and 60 degrees of bilateral 
rotation.  A neurological examination at that time revealed 
no significant objective findings.  Thereafter, a September 
1993 rating decision granted service connection for residuals 
of low back injury, status-post laminectomy.  A 10 percent 
rating was assigned pursuant to diagnostic codes listed 5010-
5295.  (Hyphenated Diagnostic Code numbers reflect the 
assignment of a rating under the first Diagnostic Code number 
using the criteria of the second Diagnostic Code.  See 38 
C.F.R. § 4.20.) 

The 10 percent rating was continued thereafter until a June 
2003 rating decision increased the rating to 20 percent 
effective from September 3, 2002.  This action followed an 
April 2003 VA examination of the spine that demonstrated an 
increased lumbar lordosis and the following ranges of lumbar 
motion:  15 degrees of extension, 35 degrees of flexion, 15 
degrees of right and left lateral flexion and 10 degrees of 
left and right rotation.  Thereafter, the rating was 
increased to 40 percent effective from September 3, 2002, by 
a December 2003 rating decision.  This action followed an 
October 2003 VA examination of the spine that showed some 
tenderness and spasm.  Lumbar motion at this examination was 
to 5 degrees of extension, 10 degrees of flexion, 15 degrees 
of right and left lateral flexion and 0 degrees of right and 
left rotation.  It was noted that there was no clinical 
evidence of neurological deficiency or radiculopathy in the 
lower limbs and that x-rays revealed mild disc narrowing at 
L4-L5.  

Pursuant to the revised rating criteria for rating spine 
disability as set forth above, a June 2008 decision listed 
the service-connected disability under DCs 5010-5243.  The 
rating remained at 40 percent under the amended criteria. 

At the April 2008 VA examination of the spine afforded to the 
veteran as requested by the Board in its October 2006 remand, 
the veteran complained of having constant pain in the lower 
back with an intensity of "9 or 10 out of 10."  He also 
described pain in his groin and, occasionally, in his left 
leg.  It was noted that the veteran wore a back brace and 
that the activities of daily living were limited.  Repetitive 
motion increased pain without any additional loss of motion.  
There was not a history of acute episodes of excruciating low 
back pain during the last 12 months and the veteran described 
no bladder or bowel problems.  

Upon physical examination in April 2008, motion was guarded 
with complaints of back pain.  There was a loss of lumbar 
lordosis; spasm; paravertebral tenderness; and limitation of 
motion to 10 degrees of extension, 35 degrees of flexion, 10 
degrees of right and left lateral flexion and 0 degrees of 
right and left rotation.  The lower limbs revealed no 
atrophy, reflexes to 1+ on each side and intact sensation.  
X-rays were interpreted as showing evidence of degenerative 
disc disease at L4-L5 with some narrowing and sclerosis.  The 
diagnosis was status post laminectomy of the lumbar spine 
with limited motion without neurological deficiency.  The 
examiner stated that there was no additional limitation of 
motion due to pain, fatigue, weakness or lack of endurance on 
repetitive motion of the spine and the impairment of daily 
occupational activities due to his service-connected 
complaints was mild.  

Applying first the "old" criteria in effect prior to 
regulatory changes pertaining to the rating of spinal 
disabilities, a 60 percent rating was warranted for 
pronounced intervertebral disc syndrome.  The clinical 
evidence cited above does not seem to reflect that such a 
syndrome is even demonstrated, much less in a "pronounced" 
manner as contemplated by the rating criteria, as there are 
no neurological symptoms associated with the service 
connected disability.  As such, a 60 percent rating under 
38 C.F.R. § 4.71a, DC 5293 (2001) is not warranted.  Review 
of the clinical evidence, in particular the reports from the 
October 2003 and April 2008 VA examinations, leads the Board 
to concede, for the purpose of this decision, that the 
limitation of motion in the lumbar spine is severe.  However, 
as the highest assignable rating for limitation of motion 
under the old criteria is 40 percent, increased compensation 
may not be assigned on the basis of limitation of motion 
attributable to post-traumatic arthritis in the lumbar spine.  
38 C.F.R. § 4.71a, DC 5292.  Also, even if a "severe" 
disability due to lumbosacral strain was demonstrated, as the 
highest assignable rating under the old criteria for rating 
lumbosacral strain was 40 percent for severe disability 
(38 C.F.R. § 4.71a, DC 5295 (2002)), an increased rating may 
also not be assigned on the basis of lumbosacral strain under 
the old criteria. 

As noted above, the 60 percent rating under DC 5293 required 
neurological deficits due to the disc disease.  The new 
rating criteria also provide for separate ratings for the 
orthopedic and neurologic symptoms due to disc disease.  The 
Board finds that the preponderance of the medical evidence 
does not establish the veteran suffers from neurological 
deficits.  He does complain of radiating pain, and a 
September 2003 VA outpatient record reflects diagnosis of 
lumbar radiculopathy "without deficits."  The two VA 
examinations in 2003, as well as the additional examination 
in 2008, clearly established no neurological deficits.  The 
veteran's complaints, standing alone, are not sufficient to 
establish neurological symptoms such that an increase should 
be assigned under the old criteria or a separate rating 
contemplated under the new criteria.  That is, despite his 
complaints, he does not have identifiable neurological 
disability.

With respect to the new criteria, a rating in excess of 40 
percent based on limitation of motion of the lumbar spine is 
not provided; as such, increased compensation cannot be 
assigned for the severe limitation of lumbar motion 
demonstrated in this case under the revised criteria.  
38 C.F.R. § 4.71a DCs 5235-5243 (2008).  As the evidence also 
does not demonstrate incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months, entitlement to 
a rating in excess of 40 percent is also not warranted under 
the revised criteria for rating intervertebral disc syndrome.  
38 C.F.R. § 4.71a DCs 5235-5243 (2008).

The only other bases for a rating in excess of 40 percent for 
a disability of the spine under the old or new criteria as 
set forth above require there to be a fractured vertebrae or 
ankylosis associated with the service connected back 
disorder.  Such pathology is not claimed or demonstrated.  
Finally, the Board has also considered the complaints of low 
back pain, and potential additional limitation of functioning 
resulting therefrom.  However, there is no objective evidence 
that the veteran's back pain is associated with such 
additional functional limitation as to warrant increased 
compensation pursuant to provisions of 38 C.F.R. § 4.45 or 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this regard, the conclusion following the April 2008 VA 
examination was that there was no additional limitation of 
motion due pain, fatigue, weakness or lack of endurance on 
repetitive motion of the spine.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected back residuals, but those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has not 
required frequent hospitalizations due to his service 
connected low back disorder, and his service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the 40 percent rating currently assigned.  In 
this regard, the examiner found only mild impairment of daily 
occupational activities due to the veteran's service-
connected back complaints following the April 2008 VA 
examination.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

The veteran asserted that he is entitled to a 60 percent 
rating for this disability in his January 2004 substantive 
appeal, and the Board fully respects the veteran's sincere 
assertions in this regard.  However, it finds the probative 
weight of this positive evidence to be overcome by the more 
objective negative evidence cited above.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim for a rating in 
excess of 40 percent for residuals of low back injury, status 
post laminectomy, must be denied.  Gilbert, 1 Vet. App. at 
49, 53(1990).    


B.  CUE Claims/Earlier Effective Date for the 40 Percent 
Rating for the Service-Connected Back Disability.  

1. CUE Claims

RO decisions that are final and binding are accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The 
question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator, that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated; or that the statutory or regulatory 
provisions existing at that time were incorrectly applied.  
Second, the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome.  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the veteran assert more than a disagreement as 
to how the facts were weighed or evaluated).

As indicated above, the September 1993 rating decision 
granted service connection for residuals of low back injury, 
status post laminectomy, and assigned a 10 percent rating for 
this disability.  The veteran, in connection with his claim 
that he is entitled to an effective date earlier than 
September 3, 2002, for the 40 percent rating assigned for the 
service connected back disability, essentially asserted that 
the failure to assign such a rating in the September 1993 
rating decision represented CUE.  The September 1993 rating 
decision also denied the veteran's claims for service 
connection for right median nerve paralysis and tendonitis 
and separation of the right shoulder, and the veteran has 
also essentially asserted that these denials represented CUE.  

Initially, it is noted that the veteran was notified of the 
September 1993 rating decision in October 1993 but he did not 
perfect an appeal to this decision.  As such, and in the 
absence of a finding of CUE, the September 1993 rating 
decision is "final."  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993). 

First with respect to the asserted CUE in not assigning a 
rating in excess of 10 percent in the September 1993 rating 
decision, the veteran's contentions in this regard presented 
in statements received in September and December 2002 and his 
notice of disagreement received in July 2003 are in essence 
that the evidence  "clearly" demonstrated that the criteria 
for a rating in excess of 10 percent were met by the evidence 
of record at the time of the September 1993 rating decision.  
Such assertions are tantamount to mere disagreement as to how 
the facts were evaluated at the time of this decision, and 
cannot represent CUE.  See Damrel, 6 Vet. App. at 245.  

Notwithstanding the above conclusion, given the clinical 
evidence of record at the time of the September 1993 rating 
decision, it was entirely reasonable for the adjudicators to 
conclude the criteria for a rating in excess of 10 percent 
for the veteran's back were not met at that time.  In 
particular, reports from VA examinations in April 1993 that 
demonstrated motion in the lumbar spine to 125 degrees of 
forward flexion, 25 degrees of backward extension, 40 degrees 
of left lateral flexion, 35 degrees of right lateral flexion 
and 60 degree of rotation with no objective evidence of 
neurologic symptomatology.  Such findings, much less than 
demonstrating that the criteria for a 40 percent rating were 
met, do not represent the "moderate" limitation of lumbar 
motion or "moderate" intervertebral disc syndrome warranted 
for a 20 percent rating under the criteria in effect at that 
time codified at 38 C.F.R. § 4.71a DCs 5292, and 5293 (1992) 
respectively.  Moreover, the clinical evidence before the 
adjudicators in April 1993 did not demonstrate the "muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position" required for a 
20 percent rating for lumbosacral strain under the criteria 
in effect at that time codified at 38 C.F.R. § 4.71a, DC 5295 
(1992).   

Again, CUE is the kind of error to which reasonable minds 
could not differ such that the result would have been 
manifestly different but for the error.  See Fugo, 6 Vet. 
App. at 43-44.  Given the evidence before the adjudicators in 
September 1993 as set forth above, it simply is not the case 
that reasonable minds could not differ that the criteria for 
a 20 percent rating, much less a 40 percent rating, for the 
service connected back disorder were met based on the 
evidence of record at the time of the September 1993 rating 
decision.  Instead, the decision by the RO to not assign a 
rating in excess of 10 percent was a reasonable exercise of 
rating judgment based on the evidence then of record, and 
thus not the product of CUE.  It is emphasized that in 
determining whether the September 1993 rating decision 
involved CUE, evidence that formed the bases for the 
increased ratings for the veteran's back disability, such as 
the reports from the April and October 2003 VA examinations, 
that were received after the September 1993 decision may not 
be considered.  Russell, 3 Vet. App. at 310; Damrel, 6 Vet. 
App. at 242.  

In short, the failure to assign a rating in excess of 10 
percent for the service connected back disorder by the 
September 1993 rating decision was not the result of 
incorrect application of the pertinent statutory and 
regulatory principles, and was the product of a reasonable 
exercise of rating judgment.  Accordingly, the failure to 
assign a rating in excess of 10 percent for the service 
connected back disorder by the September 1993 rating decision 
was not the product of clear and unmistakable error.  
38 C.F.R. § 3.105(a); Damrel, 6 Vet. App. at 245.  

As for whether the denial of service connection for right 
median nerve paralysis and tendonitis and separation of the 
right shoulder in September 1993 represented CUE, the law in 
effect at the time of this decision and currently is that 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from an 
injury or disease incurred or aggravated in line of duty, and 
any period of inactive duty for training during (INACDUTRA) 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  A layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Reviewing the evidence of record at the time of the September 
1993 rating decision, the record included reports from 
Physical Evaluation Board proceedings completed in November 
1991 that indicated the veteran incurred right carpal tunnel 
syndrome and right shoulder tendonitis due to an injury 
incurred in civilian employment in May 1988, rather than 
military duty.  There was also no objective evidence then of 
record demonstrating that right median nerve paralysis or a 
right shoulder disability was incurred in or, as is the 
veteran's essential contention, aggravated by any qualifying 
period of service.  There was also then of record no 
objective evidence linking right median nerve paralysis or a 
right shoulder disability to service.  The veteran's own 
statements linking these conditions to service would not have 
represented the required evidence.  Espiritu, supra.  Also, 
any asserted failure to fulfill the duty to assist does not 
constitute CUE.  As such, the Board concludes that the denial 
in September 1993 of service connection for right median 
nerve paralysis and tendonitis and separation of the right 
shoulder did not involve incorrect application of the 
statutory or regulatory provisions extant at the time and was 
the product of a reasonable exercise of rating judgment given 
the relevant facts known at the time of this decision.  As 
such, the evidence before the adjudicators at the time of the 
September 1993 rating decision does not compel the conclusion 
that reasonable minds could only agree that entitlement to 
service connection for right median nerve paralysis and 
tendonitis and separation of the right shoulder was warranted 
on the basis of such evidence.  

In short, the denial of service connection for right median 
nerve paralysis and tendonitis and separation of the right 
shoulder in September 1993 was not the result of incorrect 
application of the pertinent statutory and regulatory 
principles, and was the product of a reasonable exercise of 
rating judgment.  Accordingly, the denial of service 
connection for these conditions in September 1993 was not the 
product of clear and unmistakable error.  
38 C.F.R. § 3.105(a); Damrel, 6 Vet. App. at 245.  

2.  Earlier Effective Date for the 40 Percent Rating for the 
Service-Connected Back Disability

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.   An exception to that rule applies under 
circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within 1 year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also 
Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase) and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable).  In all other 
cases, the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155.  The regulation which governs informal claims, 38 
C.F.R. § 3.155, provides as follows:  "(a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim. Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  Specifically, 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a VA examination or 
hospitalization report will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  38 
C.F.R. § 3.157(b)(1).  Also, the date of receipt of evidence 
from a private physician or layman of such evidence will be 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2).  "Date of receipt" 
means the date on which a claim, information or evidence was 
received in the VA.  38 C.F.R. § 3.1(r).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a)  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a).  When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155(c). 

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

As previously discussed, the veteran was awarded a 40 percent 
rating for his service-connected back disability effective 
from September 3, 2002.  In assigning this effective date, 
the RO explained that it had done so because this was the 
date the veteran's claim for an increased rating for his 
service-connected back disability had been received.  

Regardless of whether a particular communication or medical 
record is viewed as a formal or informal claim for increase, 
entitlement to an earlier effective date cannot be assigned 
unless it was factually ascertainable prior to September 3, 
2002, that entitlement to a 40 percent was warranted under 
the applicable rating criteria.  Review of the medical 
evidence dated or received prior to September 3, 2002, in 
this case simply does not reveal the severe limitation of 
motion in the back demonstrated at the October 2003 VA 
examination which formed the basis for the assignment of a 40 
percent rating for the veteran's back disability based on a 
finding that there was "severe" limitation so as to warrant 
a 40 percent rating under criteria in effect at the time of 
the effective dated assigned for this rating.  See 
38 C.F.R. § 4.71a, DC 5292 (2001).  It was only factually 
ascertainable that such an increase in disability occurred as 
of the October 2003 VA examination report.  (The veteran was 
in effect  given the benefit of an effective date earlier 
than that to which he was entitled with the assignment of the 
September 3, 2002, effective date rather than the date of the 
October 2003 VA examination.)  Moreover, none of the evidence 
date prior to September 3, 2002, demonstrated that the 
criteria for a 40 percent rating were otherwise met based on 
"severe" intervertebral disc syndrome or lumbosacral strain 
under, respectively, 38 C.F.R. § 4.71, DCs 5293 or 5295 
(2001).  

The veteran states that the private medical evidence he 
submitted with his claim (which dates from 1994 to 1998) 
should establish he deserved a higher rating at an earlier 
date.  However, it must be factually ascertainable that the 
increase in disability occurred in the year prior to claim.  
None of the medical records in this case do so.

In short, the controlling legal criteria preclude the 
assignment of an earlier effective date for the 40 percent 
rating assigned for the veteran's service connected back 
disorder.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As the 
Board is bound by these criteria, the claim for an effective 
date earlier than September 3, 2002, for a 40 percent rating 
for residuals of low back injury, status post laminectomy, 
must be denied.  38 U.S.C.A. § 7104(c).    

ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of low back injury, status post laminectomy is denied. 

The September 1993 rating decision was not the product of 
CUE.

Entitlement to an effective date earlier than September 3, 
2002 for the assignment of a 40 percent rating for residuals 
of low back injury is denied.


REMAND

With respect to the veteran's petitions to reopen claims for 
service connection for right median nerve paralysis and 
tendonitis and separation of the right shoulder, the veteran 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Per Kent, proper notice must also inform the veteran of the 
basis of the prior denial.  The October 2006 remand directed 
the RO to provide the veteran with notification of these 
criteria, but such notification was not provided.  
Accordingly, as the Board is required to insure compliance 
with the instructions of it remands, the RO will be requested 
upon remand to provide notification that complies with the 
directives of Kent.  Stegall v. West, 11 Vet. App. 268 
(1998).  

As the claim for service connection for headaches to include 
as secondary to a right shoulder disability is inextricably 
intertwined with the issue of whether new and material 
evidence has been received to reopen the claim for service 
connection for a right shoulder disability, the adjudication 
of this claim must be deferred.  Harris v Derwinski, 1 Vet. 
App. 80 (1991).

For the reasons stated above, this case is REMANDED for the 
following: 

1.  The RO should provide the veteran 
with a notification letter that is 
compliant with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), to include advising him of 
the basis of the prior denial of these 
claims.  

2.  Thereafter, the issues of whether new 
and material evidence has been received 
to reopen claims for service connection 
for right median nerve paralysis and 
tendonitis and separation of the right 
shoulder, and entitlement to service 
connection for headaches to include as 
secondary to right shoulder separation 
must be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran in connection with these 
claims, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims that have been remanded must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


